Citation Nr: 0834916	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983, from May 2002 to September 2002, and from 
December 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005, January 2006 and May 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In August 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The claims for entitlement to service connection for right 
hip disability and a higher initial rating for coronary 
artery disease are addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran does not currently have a low back 
disability.

2.  The veteran does not currently have a left ankle 
disability.

3.  The veteran does not currently have a left hip 
disability.

4.  The veteran's bilateral shoulder disability originated 
while he was serving on active duty.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A left hip disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  A bilateral shoulder disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

With respect to the veteran's right shoulder claim, the Board 
notes that the veteran has been provided all required notice, 
to include notice pertaining to the disability-rating and 
effective-date elements of his claim.  In addition, the 
evidence currently of record is sufficient to substantiate 
this claim.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A  or 38 C.F.R. § 3.159.

With respect to the left ankle claim, the record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA, to include notice with 
respect to the disability-rating and effective-date elements 
of the claim, by letters mailed in February and March 2006, 
prior to its initial adjudication of the claim.  

With respect to the low back and left shoulder claims, he was 
provided VCAA notice in an April 2005 letter, prior to the 
initial adjudication of the claims.  Although the veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of these claims until March 2006, 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for low 
back of left hip disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Low Back, Left Ankle and Left Hip Disabilities

The veteran contends that service connection is warranted for 
low back disability because it is the result of carrying 
heavy equipment and riding in off road vehicles while on 
active duty.  With respect to his left ankle, the veteran 
contends that he underwent surgery in 1981 and that he has 
arthritis as a result of this procedure as well as physical 
labor associated with his active duty.  He contends that he 
has left hip disability as a result of strenuous physical 
labor and off road vehicle travel while serving on active 
duty

Service medical records show that the veteran underwent 
surgery to remove a left accessory navicular bone in February 
1982.  They do not show that he was found to have a chronic 
left ankle or any disorder of the left hip or low back.  

The veteran was afforded a VA orthopedic examination in May 
2005.  Following the physical and X-ray examinations, the 
pertinent diagnosis was musculature low back pain.  Private 
medical records from July 2005 note low back pain associated 
with a coinciding motor vehicle accident.  March 2006 VA 
outpatient records show that he was diagnosed with 
musculoskeletal pain of the back.

The veteran underwent a VA examination for his ankles in 
March 2007.  The examiner noted review of the claims file and 
discussion of pertinent service and medical history, to 
include the surgery to remove an accessory navicular bone.  
Following the physical and X-ray examinations, the veteran 
was diagnosed with a left ankle with accessory navicular 
bone, resolved.

The post-service medical evidence shows that all physical 
examinations a diagnostic studies of the veteran's left hip 
have been negative for the presence of any left hip disorder.

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Symptoms alone, such as pain, without a 
finding of an underlying disorder cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

In this case, neither service medical records nor the post-
service medical evidence shows that the veteran has a chronic 
disorder of the left hip, left ankle or low back.  The Board 
has considered the veteran's statements and testimony, but as 
a lay person, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against these claims.

Bilateral Shoulder Disability

The veteran contends that he developed a bilateral shoulder 
disability in service as a result of lifting of heavy objects 
while on active duty.

Service medical records indicate that the veteran was 
diagnosed with bursitis of his right shoulder in June 1980.  
In November 2003, prior to his most recent period of active 
duty, the veteran sought a physical profile for numerous 
maladies, and complained of pain in his right shoulder.  No 
right shoulder disability was documented and the veteran was 
deemed fit for duty.  However, he was placed on a limited 
profile due to degenerative arthritis in his elbows.

Private medical records show that the veteran sought 
treatment in April 2005 because of right hip pain.  At that 
time he reported a history of arthritis in multiple joints, 
including the shoulders, and stated that his symptoms were 
aggravated while he was serving in Iraq.  This history was 
provided by the veteran shortly after his discharge from 
service and prior to the filing of his claim for service 
connection for bilateral shoulder disability in February 
2006.  Therefore, the Board has found this history to be 
highly probative.  When he was seen in July 2005 because of 
right shoulder symptoms, the assessment included arthritis of 
multiple sites.  The presence of degenerative arthritis of 
both shoulders was confirmed on a VA examination in January 
2007.  In the Board's opinion, the evidence satisfactorily 
establishes that the veteran's bilateral shoulder disability 
began while he was serving on active duty.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a bilateral shoulder 
disability is granted.


REMAND

The veteran contends that he has a right hip disability as a 
result of strenuous physical labor and off road vehicle 
travel while serving on active duty.  Although service 
medical records do not show that he was found to have a 
disorder of the right hip, the veteran filed his claim for 
service connection for this disability before his discharge 
from service.  In addition, he was diagnosed with 
trochanteric bursitis in a May 2005 VA orthopedic examination 
and subsequent outpatient records indicate this condition has 
required injections and electrical impulses.  However, all X-
ray studies and an MRI have been negative for the presence of 
a right hip disorder, and no medical opinion addressing the 
etiology of any current right hip disability has been 
rendered.

As such, further examination is warranted to determine if the 
veteran has a right hip disability that is etiologically 
related to his active service.

In August 2008 hearing testimony, the veteran stated that his 
service-connected coronary artery disease has worsened since 
his last VA examination in March 2007.  VA's duty to assist 
the veteran includes obtaining a thorough and contemporaneous 
examination where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  The veteran should be 
accorded a VA examination to ascertain the current nature and 
severity of his coronary artery disease.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertinent to 
either of the veteran's claims.

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present right hip disability.  The 
veteran's claims folder and a copy of this 
remand must be available to and reviewed 
by the examiner.  Any indicated testing 
should be completed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present right hip disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
active service.  The rationale for all 
opinions expressed should also be 
provided.


3.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his coronary 
artery disease.  The claims folder must be 
made available to and reviewed by the 
examiner.

All indicated studies should be performed.

The examiner should be instructed that the 
rating criteria require a finding as to 
the threshold workload rated in METs that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner 
should also be instructed that, when a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope may be used for evaluation.

The examiner should also provide a 
percentage figure for left ventricular 
ejection fraction.  The examiner should 
comment on the presence or absence of the 
following conditions: congestive heart 
failure, cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or 
X- ray.

The examiner should also provide an 
opinion concerning the impact of the 
coronary artery disease on the veteran's 
ability to work.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response. The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


